\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 5, 2011 CNO Financial Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-31792 75-3108137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11825 North Pennsylvania Street Carmel, Indiana46032 (Address of Principal Executive Offices) (Zip Code) (317) 817-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 5, 2011, CNO Financial Group, Inc. (the “Company”) issued a press release announcing that its board has nominated Robert C. Greving and Frederick J. Sievert to stand for election as directors at the Company's annual meeting of shareholders on May 12, 2011.A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01(d). Financial Statements and Exhibits. The following materials are furnished as exhibits to this Current Report on Form 8-K: Press release of CNO Financial Group, Inc. dated April 5, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CNO Financial Group, Inc. Date: April 5, 2011 By: /s/ John R. Kline John R. Kline Senior Vice President and Chief Accounting Officer 3
